Citation Nr: 1623909	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-09 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for retained shell fragments in the left leg.  

2.  Entitlement to service connection for retained shell fragments in the left foot.  

3.  Entitlement to service connection for an eye disability to include glaucoma.  

4.  Entitlement to service connection for a bilateral hearing loss disability.  

5.  Entitlement to an initial compensable disability evaluation for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1972 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran appeared at a Videoconference hearing in November 2015.  A transcript is of record.  

The issues of entitlement to service connection for bilateral hearing loss disability and an eye condition, as well as entitlement to an initial compensable rating for pseudofolliculitis barbae, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not indicate that the Veteran currently has a disability characterized by retained fragments in his left lower extremity (in the foot or leg), and even if such fragments did exist (or produced residual disability), they would be the result of willful misconduct in active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for retained shell fragments in the left leg have not been met. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for entitlement to service connection for retained shell fragments in the left foot have not been met. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. 
§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records, the Veteran's testimony, and post-service pertinent medical records, including VA clinical reports.  There is no indication of any additional relevant evidence that has not been obtained.  As the Veteran has admitted than any retained shell fragments, if present in the left lower limb, originated from an action of wilful misconduct, there is no need to obtain an examination with respect to the nature and etiology of any currently present fragment residuals.  

The Veteran is represented by a Veterans Service Organization, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury service alone is not enough; there must be or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).

The Veteran alleges that he experienced a gunshot wound to his left leg and foot while in active service and that he currently experiences residual disability associated with the condition.  

A review of the service treatment records does not indicate that the Veteran's left lower extremity, either in the foot or leg, was affected by any sort of traumatic wound.  A note of August 1974 indicates that the Veteran had a retained "pellet" in his left flank (i.e. his abdomen and not his left lower extremity).  The condition was deemed as "minor" in nature and the Veteran was returned to duty.  

The lack of documentation in the service treatment records is not ordinarily a reason to deny a claim. Indeed, the existence of the service treatment record showing that there was some sort of retained "pellet" in the body (if not directly in the lower extremity) would usually be enough to trigger the duty to obtain an examination. However, an examination would be futile in this case based on the Veteran's testimony as to how the injury occurred.  Soyini v. Derwinski, 1 Vet.App. 540 (1991). 

In November 2015, the Veteran stated that the alleged wound was sustained when he was under the influence of intoxicants and that he was shot by state police officers.  The Veteran does not have a service-connected psychiatric disability and has made no allegation that his abuse of drugs, at the time of this incident, was anything other than his own willful substance abuse.  The Veteran apparently has a lengthy history of substance abuse both during and after service. Service personnel records document that he was disciplined under the Uniform Code of Military Justice and he reported that he was convicted of violating federal drug laws as a civilian. While there are comorbid psychiatric diagnoses of record (depressive disorder), as noted, such conditions have not been related to military service.  

Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and it was not the result of the Veteran's own willful misconduct.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2015).  VA regulations define willful misconduct as an act involving conscious wrongdoing or known prohibited action.  See 38 C.F.R. § 3.1(n) (2015).  Further, willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct is not determinative unless it is the proximate cause of injury, disease, or death.  Id.

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of regulation, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.1(m). 

VA's Office of General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2015). Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id. 

While the record potentially suggests that the Veteran may experience retained fragments on his left side (as established in an August 1974 service treatment record), such records do not establish any disability in the left lower extremity (leg or foot), and the Veteran has expressly acknowledged that any shell fragment retention was due to his being shot by police because he was intoxicated and not cooperating with law enforcement directives.  

Given the Veteran's self report without contradiction, even if there were to be retained bodies in the left leg and foot, such bodies would be present solely as a result of the Veteran's intoxication and noncompliance with civilian police directives as due to that intoxication.  As a result, even though the Veteran was in service in August 1974 (the time he was presumably shot), any gunshot residuals stemming from this incident, to include those which he alleges affect his left leg and foot, would be a result of willful misconduct and be barred from service connection.  Accordingly, the claims will be denied.  

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for retained shell fragments in the left leg is denied.  

Service connection for retained shell fragments in the left foot is denied.  


REMAND

The Veteran was denied service connection based on a lack of evidence that he experienced a bilateral hearing loss disability within the meaning of VA regulations.  A VA examination report, dated in July 2010, noted that he did not meet the requirements for hearing loss disability and that, based solely on a lack of documentation in the service treatment records, that if disability did exist, it would not be related to service.  The Veteran posited an internal medicine note, authored by his personal physician in January 2016, which, purportedly, noted the presence of bilateral hearing loss disability.  There were no audiograms associated with the note; however, given that this was several years later than the VA examination report, it does, at least potentially, suggest that the Veteran may now experience a disability within the meaning of VA regulations.  Additionally, as the 2010 VA examiner noted that the Veteran did report hearing acuity difficulties in the months after service separation, the issue is raised as to if the hearing depreciation-a symptom on which the Veteran is competent to report-has progressively worsened from the time of separation to the present.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran's DD Form 214 indicates a military occupational specialty as a mechanical helper with award of expert rifle and grenade qualifications.  Thus, there was some level of acoustic trauma experienced as a result of noise exposure, which could, at least potentially, explain the Veteran's complaints of a depreciation of hearing.   

Essentially, given that the new evidence of record raises the issue as to if the Veteran has experienced a progressive deterioration in hearing over time, and as there was noise exposure in service, a new, comprehensive audiological examination should be afforded addressing the etiology of any current bilateral hearing loss disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to glaucoma, the January 2016 internal medicine note included a positive opinion linking such an eye disability to service.  There was no rationale posited for this opinion save for the fact that VA medical records were reviewed.  As the mere fact that the record was reviewed, followed by a conclusion, is not a sufficient basis on which to form an opinion, the Board cannot conclude that the opinion is adequate to resolve the issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given, however, that the evidence is supportive of the Veteran's claim and raises the issue of a potential relationship to service, the claim is remanded so that a comprehensive VA examination, addressing etiology, can be afforded.  See McLendon at 79.  Further, it appears as if the Veteran is alleging that his glaucoma is related, either causally or by aggravation, to his service-connected disabilities.  At the time this argument was initially forwarded, there were no disabilities subject to service connection; however, the Veteran now has a facial skin disorder, pseudofolliculitis barbae, which has been service-connected.  Accordingly, in addition to opining as to the likelihood of a direct relationship to service, the VA eye examiner should note as to if any service-connected skin disorder in the area near his eyes caused, or aggravated beyond the natural course of the disease process, any glaucoma or other eye disability.  Id.  

Lastly, it is noted that the Veteran has posited a timely notice of disagreement with the initial noncompensable rating assigned to his pseudofolliculitis barbae.  No statement of the case has been issued, and as the claim is now in appellate status and is properly before the Board, it must be remanded so that such a document can be issued and the Veteran afforded the opportunity to perfect his appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA audiology and eye examinations and address the following:

a) Does the Veteran currently have a hearing loss disability within the meaning of VA regulations.  If so, was the disability caused by noise exposure or any other incident or event of active duty.  

The examiner is to note the Veteran's reports of depreciating hearing acuity over time since a time proximate to service discharge, and is to take note of the January 2016 internal medicine notation which, at least potentially, indicates an increase in severity of hearing problems since 2010.  

b)  Was the Veteran's glaucoma, or any other currently present eye disability, caused by any incident of active service? IF NOT, was any eye disorder caused, or aggravated beyond the natural course of the disease process, by service-connected pseudofolliculitis barbae near the Veteran's eyes.  

The examiner is to note the January 2016 internal medicine note and its conclusion regarding a linkage between current glaucoma and service.  

THE EXAMINERS ARE ADVISED that the law requires medical opinions must be both fully informed and explained. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINERS ARE ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2.  Issue a statement of the case with respect to the issue of entitlement to a compensable initial rating for pseudofolliculitis barbae.  Allow the Veteran the appropriate amount of time to submit a substantive appeal, and should the appeal be perfected, return the claim to the Board for adjudication.  

3.  With respect to the issues of entitlement to service connection for bilateral hearing loss disability and glaucoma/eye disability, following the above-directed development, re-adjudicate the claims on a de novo basis.  Should the claims not be granted, issue an appropriate supplemental statement of the case and return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


